Title: From James Madison to Maurice Lisle, 29 January 1807
From: Madison, James
To: Lisle, Maurice



Sir,
Department of State, Jany. 29th: 1807.

It being understood that the charge of American Agent, which the interest of the United States seem to require at Tortola, would not be unacceptable to you, the President has been pleased to confer it upon you.  It will relate 1st. to the superintendence of our Seamen in the place of your residence, and as far as is practicable and convenient in the adjacent Colonies & Islands; and 2dly. to the capture of American Vessels & property, which may be carried into the Island.
As respects the former branch of your duty, it will be necessary on your receiving information of impressments to endeavor by all temperate & discreet means to obtain their discharge & keep this Department constantly informed of your proceedings.  When obstacles arise to their liberation you will carefully note them in your communications, that they may be if possible removed.  To discharged Seamen, as well as to those in distress, you may advance such moderate succour, in cloathing, diet &ca. as is absolutley necessary until you can find them births to return to the United States.  Should it be necessary in some instances to pay for their passages home, you will take care to do it on the most reasonable terms.  It will require great circumspection to distinguish, in the applications which may be made for your assistance, our own from British & perhaps even other foreign Seamen.  You will make up your accounts monthly, with vouchers for each item & transmit them by duplicates to this Office.  Agreeably to an usage which has prevailed, you will be allowed to charge the United States a Commission of five per cent on your advances.  Your reimbursements & Commission may be drawn for upon the Secretary of State.
With respect to the defence of captured American Vessels or property it is to be observed that you are not to make advances or engagements for the payments of money on account of the United States.  You will however be pleased to render the claimants any advice & good office in your power, other than such advances or engagements.  You will also from time to time transmit to this Department an account of the captures made from Citizens of the U. States, with the result and principles of the adjudication had upon them.  It will be agreeable to receive in your communications an account of any important military occurrences which may take place in the West Indies and also such occurrences in the Commercial World as may be interresting, in a general view to the United States.  I am &c.

James Madison

